Citation Nr: 9929658	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  98-16 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
left knee disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant and Dan Turcott


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1943 to 
April 1943.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision from the 
Providence, Rhode Island, Department of Veterans Affairs (VA) 
Regional Office (RO) not to reopen the veteran's claim for 
service connection for left knee condition.  


FINDINGS OF FACT

1.  The RO denied service connection for knee injury in April 
1946 and notified the veteran of that decision by letter 
dated April 19, 1946; the veteran did not appeal.  

2. The RO denied the veteran's application to reopen the claim 
in June 1946 and notified the veteran of that decision by 
letter dated June 14, 1946; the veteran did not appeal.  

3.  Evidence received since the June 1946 decision is neither 
cumulative nor redundant, and bears directly upon the matter 
at issue.

4.  The claim of service connection for a left knee 
disability is not plausible.  


CONCLUSIONS OF LAW

1.  The evidence received since the June 1946 rating decision 
is new and material; the claim is reopened.  38 U.S.C.A. §§ 
5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) 
(1998).  

2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for a left knee disability.  38 
U.S.C.A. §§ 1110, 1111, 5107(a) (West 1991); 38 C.F.R. §§ 
3.303, 3.304 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The January 1943 enlistment examination report shows that the 
veteran's musculoskeletal system was normal, and the only 
defects noted were pes planus, dental caries, and a deviated 
septum.  No knee problems were noted.

In February 1943, while the veteran was admitted to the 
hospital for a mental deficiency, the examiner noted that the 
veteran had been born with a congenital dislocation of the 
left knee.  Although the left knee dislocated 2-3 times per 
day, the veteran put it back in place.  When it was badly 
dislocated, the veteran limped and experienced pain that 
tended to interfere with his work and activities.  He 
reported a slight grating of the left knee joint.  

The April 1943 discharge examination report shows that the 
veteran's organs of locomotion, including bones, joints, 
muscles, and tendons were normal.  His muscular system was 
normal, and there was no trauma noted to the nervous system.  
The veteran was honorably discharged from service in April 
1943 under the provisions of Section VIII, Army Regulation 
615-360.  

The RO received the veteran's December 1946 letter in which 
he asserted that, while on guard duty in the military, he 
twisted his knee and ever since had had a bad knee.  The 
veteran claimed that he had fallen at his current workplace 
when he put his weight on his leg.  The RO also received the 
veteran's October 1947 letter in which he asserted that he 
slipped and sprained his knee and complained of a knee 
problem while in the Army.  

In January 1948, the RO obtained the 1948 medical records of 
the veteran's admission to the Newport, Rhode Island, Naval 
Hospital.  The January 1948 clinical record stated that the 
diagnosis was torn left crucial ligaments.  The veteran 
reported that, in February 1943, after slipping on ice and 
straining his right knee, he was hospitalized and told that 
there was nothing wrong with his knee.  Physical examination 
of the extremities revealed an old healed median scar over 
the left knee.  The knee was stable in all directions, and 
there was no quadriceps atrophy.  On examination, a small 
bulge and click could be found in the posterior median 
compartment on flexing the knee.  Knee jerk and ankle jerk 
were equal and active.  The impression was tear of the 
posterior horn of the medical lemniscus.  X-rays of the left 
knee failed to reveal any evidence of bone disease.  There 
was, however, a slight narrowing of the joint space on the 
medial side of the knee.  

In July 1997, the veteran's representative filed a statement 
in support of claim that served as an informal application to 
reopen the claim.  The representative asserted that, while 
standing in the mess line in January 1943, the veteran felt a 
numbing sensation in his left leg extending from his foot to 
the upper thigh.  The veteran claimed that he was transported 
to the Army Hospital at Ft. Devens because of the leg 
condition that was subsequently diagnosed as frostbite.  As a 
result of the frostbite, the veteran claimed that he suffered 
knee problems which gave him limited motion of the knee, a 
condition which did not exist prior to military service.  The 
veteran stated that he underwent a surgical procedure on his 
left knee in 1945 at St. Anne's Hospital in Fall River, 
Massachusetts.  With the informal application, the veteran 
filed copies of the April 1943 honorable discharge 
certificate and of a September 1947 statement of medical 
history from the War Department.  The statement of medical 
history showed that no knee problems were noted at enlistment 
or at separation from active service; however, in February 
1943, a history of semi-lunar cartilage trouble and limited 
movement of knee were noted.  

The February 1998 notice of disagreement claimed that all 
pertinent evidence had not obtained because the record did 
not include medical records from St. Anne's Hospital in Fall 
River, Massachusetts.  Although the St. Anne's records were 
not obtained for the record, the representative's June 1999 
statement "rested the appeal" with no further argument.  

The veteran appeared with his representative and provided 
sworn testimony at the August 1999 hearing.  According to the 
veteran, there were no left knee problems prior to service.  
Transcript, pages 4-5.  He claimed he had a bad knee ever 
since he twisted his knee while on fireguard duty in the 
Army.  Transcript, page 6.  The veteran testified that, while 
standing in the mess line outside in the snow, he sprained 
his knee and was admitted to the hospital at Fort Devens 
because of the knee injury during service.  Transcript, pages 
7-8.  After service, however, the veteran stated that he went 
to the Naval Hospital because of a knee injury, and between 
1943 and 1948, he had left knee surgery at St. Anne's 
Hospital.  Transcript, pages 11-12.  


Criteria

An appeal consists of a timely filed notice of disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.200.  If no notice of disagreement 
is filed within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed, except as otherwise 
provided by regulation.  38 U.S.C.A. § 7105(c);  38 C.F.R. 
§ 20.1103.  

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  Under Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998), the determinations of whether evidence is 
new and whether it is material are governed by the tests set 
forth in 38 C.F.R. § 3.156(a), "new" evidence "means 
evidence not previously submitted to agency decision makers . 
. . which is neither cumulative nor redundant"; "material" 
evidence is new evidence "which bears directly and 
substantially upon the specific matter under consideration" 
and "which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim").  38 U.S.C.A. § 5108; Fossie v. West 12 Vet. App. 1 
(1998); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
38 C.F.R. § 3.156(a).

A two-step analysis is conducted under 38 U.S.C.A. § 5108.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In Elkins 
v. West, 2 Vet. App. 422 (1999) (en banc), Court held that 
the two-step process set out in Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991), for reopening claims became a 
three-step process under the Federal Circuit's holding in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), i.e., the new 
evidence bears directly and substantially on the specific 
matter, and is so significant that it must be considered to 
fairly decide the merits of the claim; second, if new and 
material evidence has been presented, immediately upon 
reopening the Board must determine whether, based upon all 
the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well grounded, the Board may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled.  See Elkins v. West, 
2 Vet. App. 422 (1999) (en banc); Winters v. West, 12 Vet. 
App. 203 (1999) (en banc); Justus v. Principi, 3 Vet. App. 
510 (1992).

When determining whether the claim should be reopened, the 
credibility of evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998). 

A veteran is presumed to be in sound condition when accepted 
for service, with the exception of disorders noted at the 
time of entrance into service unless clear and unmistakable 
(obvious and manifest) evidence demonstrates that the injury 
existed prior to service.  38 U.S.C.A. §§ 1110, 1111; 38 
C.F.R. § 3.304(b) (1998).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1998).  In the 
case of a disease only, service connection also may be 
established under 38 C.F.R. § 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period and (2) present disability from it.  See Vlasak v. 
West, U.S. Vet. App. No. 96-1230 (August 27, 1998).  


Analysis

The April 1946 decision from the Providence, Rhode Island, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for nervous condition and knee 
injury became final because the RO notified the veteran of the 
decision by letter dated April 19, 1946, and the veteran did 
not appeal.  38 C.F.R. §§ 20.200, 20.201, 20.302(a) (1998).  
The June 1946 decision from the VA RO that denied the 
veteran's application to reopen the claim became final because 
the RO notified the veteran of that decision by letter dated 
June 14, 1946, and he did not appeal.  38 C.F.R. §§ 20.200, 
20.201, 20.302(a).  

The veteran has presented new evidence that was not in the 
record at the time of the June 1946 rating decision: (1) the 
veteran's December 1946 and October 1947 letters; (2) the 
veteran's 1948 medical records from the Newport, Rhode 
Island, Naval Hospital; (3) the representative's July 1997 
statement in support of claim; (4) a copy of the veteran's 
April 1943 honorable discharge certificate; (5) a copy of the 
September 1947 statement of medical history from the War 
Department; (6) the June 1999 statement of accredited 
representative; and (7) the veteran's sworn testimony at the 
August 1999 hearing.  

The evidence is not cumulative because the record previously 
did not contain confirmation of the veteran's dates of 
service, four different versions of an in-service knee 
injury, description of a period of unemployment in 1952, a 
history of semi-lunar cartilage trouble and limited movement 
of the knee before February 1943, a post-service examination 
report, and confirmation that the veteran intended to rest 
his appeal without submitting medical records from St. Anne's 
Hospital.  

The veteran's 1946 and 1947 letters and sworn testimony, the 
representative's statements, and medical records are material 
to show whether the veteran's conflicting statements are 
actually credible and whether injury or aggravation occurred 
during service.  In addition, the 1948 medical records are 
material to show any post-service continuing symptomatology.  
The discharge certificate is not material because the dates 
of service and status of discharge are not in dispute.  
Therefore, the 1946 and 1947 letters, the 1948 medical 
records, the July 1997 statement, the War Department 
statement of medical history, June 1999 statement, and the 
August 1999 sworn testimony are new and material evidence but 
the discharge certificate are not.  

The claim will be reopened because the evidence received 
since the June 1946 rating decision is new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 
C.F.R. §§ 3.104(a), 3.156(a) (1998).  The claim must be 
reopened because the new and material evidence which describe 
the incidents of in-service injury and the veteran's knee 
condition after service, in connection with evidence 
previously assembled, are so significant that they must be 
considered in order to fairly decide the merits of the claim.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In this 
case, however, the new and material evidence, in conjunction 
with the previous evidence, does not establish a well 
grounded claim for service connection for left knee 
condition.  

Although service medical records indicate that the veteran 
had a congenital left knee condition which preexisted his 
entrance into service, he has maintained that he had no left 
knee problems prior to an inservice injury. The veteran's 
claim is not well grounded, however, because he did not 
submit medical evidence of a current left knee disability.  
The veteran's representative first requested a VA examination 
at the August 1999 hearing, three months after filing the 
statement that rested the appeal on the evidence of record.  
Thus, the most recent medical evidence of record is 50 years 
old and shows that the veteran was diagnosed in January 1948 
for torn left crucial ligaments. 

The claim is also not well grounded because the record does 
not include a medical opinion providing a nexus between a 
current left knee disability, if present, to an event in 
service.  No medical opinion or other competent medical 
evidence of a relationship between any inservice injury 
sustained by the veteran and any current left knee condition 
has not been submitted. The Court of Appeals for Veterans 
Claims (Court) has held that a lay opinion as to such a 
medical relationship is not competent to well ground a claim 
for service connection.  McManaway v. West, No. 97-280 (U.S. 
Vet. App. Sept. 29, 1999).  

Further, the veteran's left knee condition is not well 
grounded based on a continuity of symptomatology analysis.  
There is no plausible showing of the requisite continuous 
symptomatology because the sole evidence for the asserted 
continuous symptomatology is a 1948 medical diagnosis and the 
multiple, conflicting versions of the veteran's sworn 
testimony, letters, and statements.  The record does not 
include medical evidence explaining the 50-year gap in 
symptomatology since 1948.  Indeed, such medical evidence 
points to an absence of continuous symptomatology.  
Accordingly, given the absence of medical nexus evidence, the 
appellant's left knee claim is not well grounded under 
38 C.F.R. § 3.303(b).  

Where a veteran has failed to meet his burden of presenting a 
well-grounded claim, the VA is under no duty to assist him in 
the development of the claim.  38 U.S.C.A. § 5107(a).  

Although the Board is deciding the veteran's claim on grounds 
different from that of the RO, which denied reopening the 
claim for failure to provide new and material evidence, the 
veteran has not been prejudiced by the decision.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  


ORDER

Entitlement to service connection for left knee disability is 
denied.  





		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

 

